Allowable Subject Matter
	Claims 1-2 and 4-18 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to independent claims, the prior art of record fails to teach or suggest, either alone or in combination “each gamma correction circuit is configured to output a corresponding gamma correction voltage according to the initial voltage, the reference voltage, and a corresponding gamma parameter, wherein the gamma correction circuit comprises a gamma parameter register sub-circuit, a gamma correction digital-to-analog conversion sub-circuit, and a gamma correction operational amplifier; an output terminal of the gamma parameter register sub-circuit is electrically coupled to an input terminal of the gamma correction digital-to-analog conversion sub-circuit, so as to provide the gamma parameter to the gamma correction digital-to-analog conversion sub-circuit; a first reference terminal of the gamma correction digital-to-analog conversion sub-circuit is configured to receive the reference voltage, and a second reference terminal of the gamma correction digital-to-analog conversion sub-circuit is grounded, so as to allow the gamma correction digital-to-analog conversion sub-circuit to output an initial gamma analog signal according to the reference voltage and the gamma parameter; and an input terminal of the gamma correction operational amplifier is electrically coupled to an output terminal of the gamma correction digital-to-analog conversion sub-circuit, a first reference terminal of the gamma correction operational amplifier is electrically coupled to the initial voltage input terminal, and a second reference terminal of the gamma correction operational amplifier is grounded, so as to allow the gamma correction operational amplifier to output the gamma correction voltage according to the initial gamma analog signal and the initial voltage.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628